Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krishnamoorthy et al (WO 2015100128 A1, hereinafter US 20160312091 A1 is used as a US equivalent).
Krishnamoorthy discloses an adhesive composition comprising a polyurethane prepolymer comprising the reaction product of one or more polyisocyanates, one or more compounds containing isocyanate reactive groups, and a dispersion triol [abstract]. The isocyanates preferably have 2.3 to 3.0 isocyanate groups [0030], and examples include triisocyanates as well as polyphenyl polymethylene polyisocyanates (i.e. polymeric MDI) [0032]. For the isocyanate reactive compound, the most preferred embodiments are ethylene oxide-capped polyols prepared by reacting glycerine with propylene oxide (functionality of 3), followed by reacting the product with ethylene oxide [0040]. The polyols are present in preferably 30 to 70wt% of the prepolymer [0041]. For the dispersion triol, particularly preferred polyether triol is a 1,2,3-propane triol initiated polyoxypropylene with a polyoxyethylene end cap [0048]. When preparing the dispersion triol, the solvent is removed [0078] and there is no solvent used in the inventive Examples 2 and 3 that include all the reaction components.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (WO 2015100128 A1, hereinafter US 20160312091 A1 is used as a US equivalent) in view of Stanjek (US 20100078117 A1).
Krishnamoorthy discloses an adhesive composition comprising a polyurethane prepolymer comprising the reaction product of one or more polyisocyanates, one or more compounds containing isocyanate reactive groups, and a dispersion triol [abstract]. The isocyanates preferably have 2.3 to 3.0 isocyanate groups [0030], and examples include triisocyanates as well as polyphenyl polymethylene polyisocyanates (i.e. polymeric MDI) [0032]. For the isocyanate reactive compound, the most preferred embodiments are ethylene oxide-capped polyols prepared by reacting glycerine with propylene oxide (functionality of 3), followed by reacting the product with ethylene oxide [0040]. The polyols are present in preferably 30 to 70wt% of the prepolymer [0041]. For the dispersion triol, particularly preferred polyether triol is a 1,2,3-propane triol initiated polyoxypropylene with a polyoxyethylene end cap [0048]. When preparing the dispersion triol, the solvent is removed [0078] and there is no solvent used in the inventive Examples 2 and 3 that include all the reaction components. The prepolymer has a viscosity of 3000 to 20,000 cps [claim 2] and so is a liquid. The Example 3 includes 27.6 wt% of polyisocyanates and 52.6wt% of polyol [0089]. The polyol 1 dispersion triol is a triol having hydroxyl number of 34-37 [Table 3], i.e. a molecular weight of 4549 to 4950 g/mol. The adhesive composition may include plasticizers includes acids, paraffins (mineral oils) and aromatic oils in 5 to 10 parts by weight [0063]. The adhesive us used to bond two substrates including metal or plastics to glass, particularly a glass window to a window frame of an automobile [0069]. 

Stanjek discloses a moisture curable adhesive that is free of volatile organic content [abstract] comprising a polyurethane prepolymer component prepared from the urethanization reaction of a polyol and a polyisocyanate in the presence of a catalyst including phosphoric acid [0051] which is used in the example 4 at 1 g phosphoric acid per 487.8 g of isocyanate and 595.0 g of polyol [0075] i.e. 0.092 wt% of phosphoric acid. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added a phosphoric acid in the claimed amount to the urethanation reaction mixture of Krishnamoorthy because Stanjek teaches it as a catalyst which would improve the urethanization reaction. 
Krishnamoorthy discloses Example 3 which includes 27.6 wt% of polyisocyanates [0089]. This is close enough to the lower limit 30wt% of the claim 7 that the ordinarily skilled artisan would expect the Example of Krishnamoorthy to have similar if not indistinguishable properties from claimed composition. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 12, Krishnamoorthy discloses the composition with a carboxylic acid catalyst present in 0.005 to 5 wt% [0057]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Examiner takes the position that the claims 16 and 17 are intended uses for the composition disclosed in Krishnamoorthy. A two-component composition can always be made  are moisture cure adhesives, so the atmospheric or applied moisture reads on the second component. 

Response to Arguments
Applicant’s arguments, filed 02/10/2022, with respect to the rejection(s) under Krishnamoorthy et al (WO 2015100128 A1, hereinafter US 20160312091 A1 is used as a US equivalent) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stanjek (US 20100078117 A1).
Krishnamoorthy does not disclose the adhesive composition comprising the claimed acids, nor in the amounts required by claim 12. 


Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 10 is patentable because Krishnamoorthy does not teach liquid mineral oil or liquid aromatic oil. This argument is not convincing. Krishnamoorthy discloses chloroparaffins as plasticizers meant to modify the rheology of the adhesive composition in order to improve the dispersion of the catalyst in the system. Chloroparaffins may be liquid or solid, but they would not be rheological modifiers nor would they improve the dispersion of a catalyst system in Krishnamoorthy’s adhesive if they were solid. 
Applicant argues that Krishnamoorthy requires dispersion triols which are not included in the closed group of polyols recited in claim 18. This argument is not convincing. Krishnamoorthy discloses the dispersion triol as particularly preferred to be a polyether triol is a 1,2,3-propane triol initiated polyoxypropylene with a polyoxyethylene end cap [0048] (this reads on the first .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766